Citation Nr: 1129057	
Decision Date: 08/08/11    Archive Date: 08/16/11	

DOCKET NO.  09-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disability, claimed as secondary to the service-connected residuals of an excision of an osteochondroma from the right proximal tibia.  

2.  Entitlement to service connection for a chronic disability of the cervical spine.  

3.  Entitlement to service connection for a chronic disability of the thoracolumbar spine.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for hepatitis C.  

6.  Entitlement to an evaluation in excess of 10 percent for the residuals of excision of an osteochondroma from the right proximal tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F.  Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for hepatitis C and an increased evaluation for the service-connected residuals of excision of an osteochondroma from the right proximal tibia is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A chronic left knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to the service-connected residuals of excision of an osteochondroma from the right proximal tibia.  

2.  A chronic disability of the cervical spine is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

3.  A chronic disability of the thoracolumbar spine is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

4.  Bilateral hearing loss is not shown to have been present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A chronic left knee disability is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  A chronic cervical spine disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the cervical spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3. 307, 3.309 (2010).  

4.  A chronic thoracolumbar spine disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the thoracolumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

5.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), The United States Court of Appeals for Veterans Claims (Court) held that that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in August and October 2007, as well as in July 2009.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  In addition, the Veteran was informed that, in order to prevail on a claim for secondary service connection, the evidence needed to show that the disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his accredited representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development to evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  


Service Connection

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in December 2010, as well as available service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic left knee disability, as well as for disabilities of the cervical and thoracolumbar spine, and bilateral hearing loss.  In pertinent part, it is contended that the Veteran's current left knee disorder is in some way causally related to his service-connected residuals of excision of an osteochondroma from the right proximal tibia.  The Veteran further contends that his current cervical and thoracolumbar spine disabilities had their origin during his period of active military service, and that his current hearing loss is the result of acoustic trauma sustained during that same period of active service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis or an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).  

In the present case, available service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of cervical or thoracolumbar spine disabilities, a disability of the left knee, or bilateral hearing loss.  While it is true that the Veteran's separation examination is, apparently, unavailable, VA general medical and fee-basis examinations conducted in May 1977 and May 1978, shortly following the Veteran's discharge from service, are entirely negative for evidence of any of the disabilities at issue.  

In point of fact, the earliest clinical indication of the presence of cervical or thoracolumbar spine disabilities is revealed by VA records dated in 1996, more than 20 years following the Veteran's discharge from service, at which time there was noted the presence of degenerative disc and/or joint disease of the cervical and thoracolumbar spines.  Moreover, while at the time of a VA orthopedic examination in May 1996, the Veteran gave a history of low back problems, he dated the origin of these problems to an injury at work approximately 10 years earlier, placing the onset of his low back problems around or about May of 1986, fully 10 years following his discharge from active military service.  

In like manner, the earliest clinical indication of the presence of a chronic left knee disability is revealed by a VA orthopedic outpatient treatment record dated in September 2006, more than 30 years following the Veteran's discharge from service, at which time there were noted certain degenerative changes in the Veteran's left knee.  Significantly, while following a VA orthopedic examination in January 2008 (which examination, it should be noted, involved a full review of the Veteran's claims folder), the examiner indicated that he could not resolve the issue of whether the Veteran's left knee disability was in some way causally related to his service-connected osteochondroma of the right proximal tibia without resorting to speculation, he did, in fact, provide a rationale for that determination, specifically, that the Veteran's medical record lacked sufficient history regarding his knee condition to render such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Stefl v. Nicholson, 22 Vet. App. 120, 124 (2007).  Moreover, that same examiner, at the time of the aforementioned examination, made a "note to himself" that the Veteran's left knee strain was most likely secondary to his (nonservice-connected) back condition, and not his knee condition.  

As noted above, the Veteran has attributed the origin of his claimed hearing loss to various episodes of acoustic trauma in service.  However, and as previously indicated, available service treatment records are devoid of any evidence of hearing loss.  Moreover, at the time of a VA audiometric examination for compensation purposes in February 2008 (which examination, it should be noted, involved a full review of the Veteran's claims folder), pure tone air conduction threshold levels, in decibels, were as follows:  




HERTZ
500
1000
2000
3000
4000
RT EAR
15
15
15
15
20
LEFT EAR
15
15
20
20
20


Speech recognition ability was 96 percent for both the right and left ears.  In the opinion of the examining audiologist, the Veteran's hearing was entirely within normal limits bilaterally.  In point of fact, based on a review of the entire evidence of record, there is no indication that, at any time during service, or thereafter, the Veteran has suffered from a chronic hearing loss.  

The Board finds the aforementioned VA opinions highly probative, because those opinions were based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's cervical and thoracolumbar spine disabilities, and left knee disability, did not, in fact, have their origin during his period of active military service.  Moreover, such evidence clearly demonstrates that the Veteran's left knee disorder is in no way proximately due to, the result of, or aggravated by his service-connected residuals of excision of an osteochondroma from the right proximal tibia.  Finally, and as noted above, there currently exists no evidence that the Veteran suffers from a chronic hearing loss of any kind.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his period of active military service, or, in the case of his claimed left knee disability, to the service-connected residuals of excision of an osteochondroma from the right proximal tibia.  Significantly, and as noted above, the disabilities at issue (with the exception of claimed hearing loss) were first clinically documented many years following the Veteran's discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  As noted above, the Veteran reported in May 1996 that his back condition had its onset 10 years earlier after an injury at work.  The record also includes an August 2006 private examination report, conducted for the purposes of a disability determination, which shows that the Veteran reported the onset of back and neck pain one day on the job.  There was no indication that he reported that back or neck pain originated during service.  The Veteran's statements regarding the onset of the back and neck pain have been inconsistent and this inconsistency weighs against a finding of continuity of symptoms regarding the claimed back and neck conditions.

The Board acknowledges the Veteran's statements and testimony regarding the origin of the disabilities currently on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities at issue to his period of active military service, or his service-connected osteochondroma of the right proximal tibia.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the aforementioned unrefuted medical opinion which fails to relate the Veteran's claimed left knee disability to his service-connected osteochondroma of the right proximal tibia, all factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the disabilities at issue, including claimed bilateral hearing loss, with any incident or incidents of the Veteran's period of active military service.  Nor has it been demonstrated that the Veteran's current left knee disability is in any way proximately due to, the result of, or aggravated by his service-connected osteochondroma of the right proximal tibia.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.  


ORDER

Service connection for a chronic left knee disability is denied.  

Service connection for a disability of the cervical spine is denied.  

Service connection for a disability of the thoracolumbar spine is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

In addition to the above, the Veteran in this case seeks service connection for hepatitis C, as well as an increased rating for the service-connected residuals of excision of an osteochondroma from the right proximal tibia.  In pertinent part, it is contended that the Veteran's current hepatitis C is the result of a blood transfusion which occurred during the course of an inservice excision of an osteochondroma from his right tibia.  It is further contended that current residuals of the Veteran's excision of an osteochondroma from his right proximal tibia are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  

In that regard, service treatment records disclose that, while in service, the Veteran did, in fact, undergo the surgical excision of an osteochondroma from his right tibia.  However, the actual report of that surgery, as well as accompanying doctors' and/or nurses' notes, are not at this time a part of the Veteran's claims folder.  Significantly, in correspondence of December 2010, one of the Veteran's former service colleagues wrote that, upon visiting the Veteran after the aforementioned surgery, he was informed by a nurse in the recovery room that the Veteran had required a blood transfusion.  Moreover, in correspondence from the Veteran's sister (a registered nurse) received in December 2010, she indicated that, following the Veteran's surgery, she had noticed some "bruising and swelling" on the back of his hand, something that she had seen many times with patients "receiving IV access to give fluid and/or blood."  According to the Veteran's sister, the Veteran had been informed after his surgery that he had "needed a lot of blood" during his operation.  As noted above, the Veteran's file currently contains no report of his inservice surgery, nor any accompanying doctors' and/or nurses' notes.  Under the circumstances, the Board is of the opinion that additional development of the evidence would be appropriate prior to a final adjudication of the Veteran's claim for service connection.  

Turning to the issue of an increased rating for the Veteran's service-connected excision of an osteochondroma from his right proximal tibia, the Board notes that the Veteran last underwent a VA examination for the purpose of evaluating the severity of that disability in January 2008, more than three and one half years ago.  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in December 2010, the Veteran indicated that his residuals of excision of the osteochondroma from his right proximal tibia had, in fact, increased in severity.  More specifically, according to the Veteran, he had been experiencing "severe flare-ups" which had been becoming "progressively worse and worse," to the extent that he was "unable to bend his leg fully anymore."  See Transcript, p. 4.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the appropriate service department and/or record storage facility, as well as the United States Army Hospital located at Fort Carson, Colorado, with a request that they provide copies of any and all records of the Veteran reflecting on or in any way related to his inservice surgery, specifically, the excision of an osteochondroma from his right tibia which apparently took place sometime during the period from December 1974 to February 1975.  All attempts to procure those records should be documented in the file.  Moreover, should such records prove unavailable, the RO/AMC should specifically so state.  Finally, should the RO/AMC be unable to obtain other records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA examination or examinations, by appropriate specialists, if deemed necessary, in order to more accurately determine the exact nature and etiology of his current hepatitis C.  A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available and reviewed by the examiner(s) prior to completion of the examination(s).  In that regard, a notation to the effect 
that this record review has taken place must be included in the examination report(s).  

The examiner or examiners should offer an opinion as to whether the Veteran's hepatitis C is at least as likely as not the result of, or in some way related to, a blood transfusion received during the course of the Veteran's inservice excision of an osteochondroma from his right tibia, to include whether such a transfusion would more than likely be necessary in the normal course of such an operation.  

4.  The Veteran should be afforded the appropriate VA examination to determine the current severity of the service-connected residuals of excision of an osteochondroma from his right proximal tibia.  The examiner should specifically comment regarding the severity of the Veteran's service-connected residuals of excision of an osteochondroma from his right proximal tibia, to include any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected excision of an osteochondroma from the right proximal tibia.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available and reviewed by the examiner(s) prior to completion of the examination(s).  In that regard, a notation to the effect 
that this record review has taken place must be included in the examination report(s).  

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection for hepatitis C, as well as his claim for an increased rating for the service-connected residuals of the excision of an osteochondroma from the right proximal tibia.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in October 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


